IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ANGEL MAX RIVERA,

              Petitioner,

v.                                                     Case No. 5D17-654

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 13, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Angel Max Rivera, Jasper, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and,    Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the September 14, 2016

judgments and sentences in Case No. 05-2014-CF-019471-A, in the Circuit Court in

and for Brevard County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., BERGER, WALLIS, JJ., concur.